DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the phrases ‘object-to-be-polished’ and ‘region-to-be-polished’ is unclear and indefinite.  The polishing body is described as being ‘expandable’ and ‘contractible.’  However, these adjectives are incorrect in that the polishing body does not actually expand or contract itself.  It merely is pressed into or out of engagement with a workpiece by pressing elements with a rod that extends and retracts.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, the phrase ‘object-to-be’ is unclear and indefinite.  The polishing body is described as being ‘expandable’ and ‘contractible.’  However, these adjectives are incorrect in that the polishing body does not actually expand or contract itself.  It merely is pressed into or out of engagement with a workpiece by pressing elements with a rod that extends and retracts.  What is meant by a ’section’ (advancing and retracting ‘section?’) What is the section a part of? Does the entire section advancing and retract? What does ‘singing section’ refer to what? What is this structurally related to? What is a swingable manner? The entire advancing or retracting section has a tip? IS the swinging section on the tip facing the polishing body? If the force is a ‘propelling force’ then how is the section ‘retracted?’ Propel means to move forward so how is something retracted with a ‘propelling force?’  How does the ‘advancing or retracting’ correlate to the ‘expandable or contractible polishing body?’
Claim 4, how does the swinging section swing?  Is the tip swinging? Pivoting?  Swinging with respect to what?
Claim 5, there is insufficient structure to understand how a robot holds supporting body. What is the structural connection?
Claim 6 is unclear. How is retracting section ‘configured from an air cylinder?’ 
Claim 7, how is the belt ‘configured to turn?’ Turn how?  Turn about it’s longitudinal axis?  Or rotate around rollers?
Claim 8, the term ‘hooked to’ is indefinite as it lacks sufficient structure to understand how the sheet is connected to body.
Claim 9 is unclear as to what ‘another region-to-be-polished’ means.
Claim 11, how is the air cylinder ‘provided in plurality?’ What is a ‘region-to-be-polished?’ The last three lines do not make sense. ‘the air cylinders’ lack antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,4,6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stump-4527359 in view of WO99/51396 (WO’396).

Stump discloses, as best understood,  1. A polishing device 10 that polishes an object-to-be- polished by an expandable or contractible polishing body 28,29,30, the polishing device comprising: a pressing force applying mechanism 45 configured to apply a pressing force to the polishing body 28; and a supporting body 50 configured to support the pressing force applying mechanism 45, the pressing force applying mechanism 45 including an advancing or retracting section 46,47,48 configured to advance or retract tip segments 46,47,48, the polishing device further comprising a control section 60 configured to control a propelling force applied (col 6, lines 5-48) to the advancing or retracting section 46,47,48 (Fig 3).  
Stump does not discloses a swinging section for swinging/pivoting the pressing tip segments 46-48. However, WO’396 teaches a belt polisher with pressing segments 96 pressing abrasive belt 70 against workpiece 12, wherein the pressing segments can swing/pivot about Ls (Fig 12). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the pressing segments 46-48 of the polishing device of Stump with swinging/pivoting section that allows the segments to swing/pivot, as taught by WO’396, in order to conform more precisely to the shape of the workpiece for more uniform and efficient polishing.

Stump further discloses 3. The polishing device according to claim 1, further comprising a tension applying unit configured to apply a tension to the polishing body. (Although not described in detail, the rollers that belt 28 rotate about are kept at tension as explained at col 5, lines 11-24, this detail is omitted but incorporated by the same assignee of US 3,888,050 that shows belt polisher under tension via tension roller 33.)  
4. The polishing device according to claim 1, wherein the advancing or retracting section advances or retracts, (or the swinging section swings-alternative so not positively claimed), according to a shape of the object-to-be-polished. Stump discloses this at Figs 3 and 12 wherein the pressure of cylinders 60 on platen segment actuators 1,2,3,etc) is dictated by the workpiece sensors A-H, col 10, line 61-col 11, line 35).
6. The polishing device according to claim 1, wherein the advancing or retracting section is configured from an air cylinder 60 having a rod 64.  
7. The polishing device according to claim 1, wherein the polishing body is an endless belt (27-30) configured to turn about rollers, and the polishing device comprises a driving force applying unit configured to apply, to the endless belt, a driving force for turning about rollers (Fig 1).  
8. The polishing device according to claim 1, wherein the polishing body is a sheet body hooked to the supporting body. (As broadly recited, the belt 26-30 of Stump is a ‘sheet’ and hooked over the rollers as at Fig1. In addition, Stump shows the polishing body including sheet layers 106,107,108 and hooked via spring 110 at Fig 7).  
9. The polishing device according to claim 1, wherein the control section (solenoid valves 58) is capable to set the propelling force applied to the advancing or retracting section segments 46-48 at a polishing start point and a polishing end point for the object-to-be-polished larger than the propelling force applied to the advancing or retracting section at another region-to-be-polished depending on the workpiece sensors A-H.  
10. The polishing device according to claim 7, wherein the endless belt is a stacked body of an inner peripheral belt 54,53 positioned on an inner peripheral side and an outer peripheral belt 52a positioned on an outer peripheral side.  
11. The polishing device according to claim 6, wherein the air cylinder 60 is provided in plurality of air cylinders 60 (Fig 3), and the control section is capable of not supplying or discharging compressed air to or from an air cylinder outside a region-to-be-polished between a polishing start point and a polishing end point, among the air cylinders, depending on the workpiece sensors A-H.  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stump-4527359 in view of WO99/51396 (WO’396), as applied to claims above, and in further view of WO2004/020146
Stump in view of WO’396 does not teach eccentrically rotating the supporting body of the belt polisher. However, WO’146 teaches a belt polisher 15 wherein the polisher rotates around rollers and the support body 2 is eccentrically rotated (Claims 11,12,15 Fig 3) via 3b. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the belt polisher of Stump in view of WO’396 to be connected eccentrically rotated, as taught by WO’396, in order to provide additional support body movement, eccentrically, for more efficient polishing of workpiece compared with rotating belt movement alone.  


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stump-4527359 in view of WO99/51396 (WO’396), as applied to claims above, and in further view of CN207043914.

Stump in view of WO’396 does not teach a robot configured to hold supporting body of belt machine. However, CN’914 teaches a belt polisher 13 wherein a robot 4 is configured to hold via 5,6,8 the supporting body of the belt polisher. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the belt polisher of Stump in view of WO’396 to be connected to a robot, as taught by CH’914, in order to have precise control over the position of the belt for more efficient and uniform polishing of workpiece.  
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar belt polishing devices.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
October 25, 2022

/EILEEN P MORGAN/Primary Examiner, Art Unit 3723